ATTORNEY GRIEVANCE COMMISSION                                                                  *     IN THE
OF MARYLAND
                                                                                               *     COURT OF APPEALS

                                                                                               *     OF MARYLAND
v.
                                                                                               *     Misc. Docket AG No. 75
                                                                                                     September Term, 2020
NISHITH PATEL                                                                                  *
                                                                                                     (No. 484952-C, Circuit
                                                                                               *     Court for Montgomery
                                                                                                     County)

                                                                                   ORDER

                      Upon consideration of the Joint Petition for Reprimand by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Nishith Patel, it is this

14th day of May, 2021


                      ORDERED, by the Court of Appeals of Maryland, that the Respondent, Nishith Patel,

be, and he hereby is, REPRIMANDED for violating Rules 1.4, 1.7, 1.15, 8.1(b), and 8.4(d)

of the Maryland Rules of Professional Conduct.




                                                                                   /s/ Robert N. McDonald
                                                                                         Senior Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-05-14
                       10:29-04:00



Suzanne C. Johnson, Clerk